UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04165 AMERICAN CENTURY TARGET MATURITIES TRUST (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI 64111 (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 09-30 Date of reporting period: 03-31-2009 ITEM 1.REPORTS TO STOCKHOLDERS. Semiannual Report March 31, American Century Investments Target 2010 FundTarget 2015 FundTarget 2020 FundTarget 2025 Fund President’s Letter Dear Investor: Thank you for investing with us during the financial reporting period ended March 31, 2009. We appreciate your trust in American Century
